2022 WI 68

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2020AP128


COMPLETE TITLE:        Robert L. Slamka,
                                 Petitioner-Appellant-Petitioner,
                            v.
                       General Heating and Air Conditioning Inc. and
                       Wisconsin Employment Relations Commission,
                                 Respondents-Respondents.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                            Reported at 397 Wis. 2d, 959 N.W.2d 89
                                     (2021 – unpublished)

OPINION FILED:         November 4, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         September 9, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              Mario White

JUSTICES:
Per curiam. ANN WALSH BRADLEY, J., filed a concurring opinion,
in which DALLET, J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the petitioner-appellant-petitioner, there were briefs
filed by Walter W. Stern III and Walter W. Stern & Associates,
Kenosha. There was an oral argument by Walter W. Stern III.


       For        respondent-respondent    General   Heating   and     Air
Conditioning Inc., there was a brief filed by Daniel A. Kaplan,
Scott T. Allen, and Foley & Lardner LLP, Madison. There was an
oral argument by Daniel A. Kaplan.
    For   respondent-respondent       Wisconsin   Employment   Relations
Commission, there was a brief filed by Steven C. Kilpatrick,
assistant attorney general, with whom on the brief was Joshua L.
Kaul, attorney general. There was an oral argument by Steven C.
Kilpatrick, assistant attorney general.




                                  2
                                                                        2022 WI 68
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2020AP128
(L.C. No.   2019CV1704)

STATE OF WISCONSIN                            :            IN SUPREME COURT

Robert L. Slamka,

             Petitioner-Appellant-Petitioner,                        FILED
      v.                                                         NOV 4, 2022
General Heating and Air Conditioning Inc. and                      Sheila T. Reiff
Wisconsin Employment Relations Commission,                      Clerk of Supreme Court


             Respondents-Respondents.




      REVIEW of a decision of the Court of Appeals.                  Dismissed as

improvidently granted.



      ¶1     PER CURIAM.     Robert Slamka petitioned for review of a

decision of the court of appeals, Slamka v. General Heating &
Air Conditioning Inc., No. 2020AP128, unpublished slip op. (Wis.

Ct. App. Mar. 11, 2021) (per curiam), that affirmed an order of

the circuit court affirming the Wisconsin Employment Relations

Commission's     decision    to    dismiss   Slamka's       complaint       against

General     Heating   and   Air   Conditioning,     Inc.     under     Wis.    Stat.

§ 111.04(3)(a) (2017-18).          After reviewing the record and the

briefs, and after hearing oral arguments, we conclude that this
matter should be dismissed as improvidently granted.
                                                 No.   2020AP128



    By the Court.—The review of the decision of the court of

appeals is dismissed as improvidently granted.




                                2
                                                           No.    2020AP128.awb




       ¶2     ANN   WALSH   BRADLEY,       J.   (concurring).       I      write

separately because I believe that this court should explain to

the litigants and the public the reason for its dismissal.                  The

litigants,     after   all,   have   expended     substantial     effort    and

resources arguing the case before us.

       ¶3     We granted review in order to address what we then

thought was an issue that would result in the development of the

law.       And now, without explanation, the court disposes of the

case in a terse per curiam decision, dismissing the case as

improvidently granted.        An examination of such dismissals in

recent years reveals a largely inconsistent practice with regard

to whether this court provides any explanation for its decision.1

       ¶4     The result of the court's inconsistent practice is a

lack of guidance for potential litigants and the public, as well

as an effective negation of the numerous hours of work and sums

of money spent seeking a decision on the merits.                Because there

       For examples of dismissals without explanation, see Cobb
       1

v. King, 2022 WI 59, 403 Wis. 2d 198, 976 N.W.2d 410; Fond du
Lac County v. S.N.W., 2021 WI 41, 396 Wis. 2d 773, 958
N.W.2d 530; State v. Kloss, 2020 WI 26, 390 Wis. 2d 685, 939
N.W.2d 564; Waukesha County v. J.J.H., 2020 WI 22, 390
Wis. 2d 531, 939 N.W.2d 49; Halbman v. Barrock, 2017 WI 91, 378
Wis. 2d 17, 902 N.W.2d 248.

     In contrast, for examples of explanations provided by the
court for a dismissal as improvidently granted, see Smith v.
Anderson, 2017 WI 43, 374 Wis. 2d 715, 893 N.W.2d 790; Michael
J. Waldvogel Trucking, LLC v. LIRC, 2012 WI 28, 339 Wis. 2d 248,
810   N.W.2d 811;  Nedvidek  v.   Kuipers,  2009   WI  44,   317
Wis. 2d 340, 766 N.W.2d 205; State v. Welda, 2009 WI 35, 317
Wis. 2d 87, 765 N.W.2d 555; State v. Gajewski, 2009 WI 22, 316
Wis. 2d 1, 762 N.W.2d 104; State v. Townsend, 2007 WI 31, 299
Wis. 2d 672, 728 N.W.2d 342.

                                       1
                                                                     No.    2020AP128.awb


is a strong public policy rationale behind providing reasons for

a   dismissal       as     improvidently        granted,     the   court's       general

practice      should       be   to    provide     an   explanation         for   such   a

dismissal, and as such it should have provided an explanation in

this case.

       ¶5     After reviewing the court of appeals opinion, together

with    the       record    and      the   briefs,     and   after     hearing      oral

arguments, I agree with the per curiam that this review should

be deemed improvidently granted because the issue for which we

took this case will not lead to any further development of the

law.        See   Wis.     Stat.     § (Rule)    809.62(1r)    (2019-20).          Thus,

further review by this court and publication of an opinion would

not serve any meaningful purpose.

       ¶6     Accordingly, I respectfully concur.

       ¶7     I am authorized to state that Justice REBECCA FRANK

DALLET joins this concurrence.




                                            2
No.   2020AP128.awb